UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 06190) Exact name of registrant as specified in charter:	Putnam International Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam International Equity Fund The fund's portfolio 3/31/15 (Unaudited) COMMON STOCKS (97.3%) (a) Shares Value Australia (4.3%) BHP Billiton PLC 623,412 $13,535,356 Challenger, Ltd. 2,454,426 13,364,890 Origin Energy, Ltd. 776,988 6,659,076 Telstra Corp., Ltd. 2,084,395 10,003,191 Belgium (1.7%) Anheuser-Busch InBev NV 141,393 17,295,977 Brazil (0.1%) FabFurnish GmbH (acquired 8/2/13, cost $20) (Private) (F) (RES) (NON) 15 12 Global Fashion Holding SA (acquired 8/2/13, cost $1,009,308) (Private) (F) (RES) (NON) 23,826 532,204 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $20) (Private) (F) (RES) (NON) 15 12 New Middle East Other Assets GmbH (acquired 8/2/13, cost $8) (Private) (F) (RES) (NON) 6 5 Canada (0.9%) Intact Financial Corp. 116,300 8,761,870 China (3.5%) Alibaba Group Holding, Ltd. ADR (NON) (S) 88,545 7,370,486 China Mobile, Ltd. 598,500 7,801,424 China Resources Power Holdings Co., Ltd. 4,292,000 10,770,869 Lenovo Group, Ltd. 6,174,000 8,992,890 France (13.5%) Air Liquide SA 74,431 9,574,060 Airbus Group NV 188,979 12,279,942 Alcatel-Lucent (NON) 2,359,458 8,929,177 BNP Paribas SA 255,112 15,515,363 Gaztransport Et Technigaz SA 131,586 7,764,855 Natixis SA 1,408,678 10,519,446 Numericable-SFR (NON) 260,847 14,224,725 Sanofi 216,595 21,313,179 Total SA 383,733 19,091,230 Veolia Environnement SA 870,622 16,481,025 Germany (5.0%) Henkel AG & Co. KGaA (Preference) 133,765 15,754,717 Siemens AG 141,255 15,292,917 TUI AG 764,844 13,449,967 Zalando SE (NON) 253,926 6,350,961 India (1.9%) Axis Bank, Ltd. 756,274 6,761,616 Bharti Infratel, Ltd. 1,195,815 7,366,397 Tata Motors, Ltd. 543,629 4,743,682 Ireland (2.7%) Bank of Ireland (NON) 21,836,733 8,282,742 Kerry Group PLC Class A 156,809 10,532,104 Smurfit Kappa Group PLC 302,806 8,497,262 Italy (3.4%) Luxottica Group SpA 178,663 11,342,934 Telecom Italia SpA RSP 13,427,700 12,628,130 Unione di Banche Italiane ScpA 1,258,458 9,824,056 Japan (20.3%) Astellas Pharma, Inc. 803,500 13,166,653 Daikin Industries, Ltd. 125,700 8,418,990 Japan Airlines Co., Ltd. (UR) 328,500 10,239,035 Japan Tobacco, Inc. 619,000 19,557,870 KDDI Corp. 392,400 8,890,264 LIXIL Group Corp. 329,800 7,823,469 Mitsubishi Corp. 623,300 12,565,306 Murata Manufacturing Co., Ltd. 55,700 7,673,780 NSK, Ltd. 642,000 9,393,506 Panasonic Corp. 1,083,600 14,227,126 Sumco Corp. (S) 419,700 7,058,412 Sumitomo Mitsui Financial Group, Inc. 514,600 19,719,097 Tokyo Gas Co., Ltd. 2,981,000 18,774,154 Toshiba Corp. 1,419,000 5,957,080 Toyota Motor Corp. 450,200 31,420,160 Yamaha Motor Co., Ltd. 371,900 8,980,956 Netherlands (4.0%) Akzo Nobel NV 133,116 10,077,532 ING Groep NV GDR (NON) 1,059,716 15,543,250 Unilever NV ADR 362,912 15,181,997 New Zealand (1.3%) Spark New Zealand, Ltd. 5,869,731 13,031,527 Norway (1.3%) DNB ASA 792,872 12,761,791 Singapore (1.8%) Ezion Holdings, Ltd. 7,968,200 6,232,528 United Overseas Bank, Ltd. 709,000 11,869,169 South Korea (1.9%) Coway Co., Ltd. 90,663 7,459,974 Samsung Electronics Co., Ltd. 8,681 11,253,202 Spain (3.7%) Acerinox SA 466,826 7,831,867 Atresmedia Corporacion de Medios de Comunicacion SA 445,252 6,725,924 Banco Bilbao Vizcaya Argentaria SA (Rights) (NON) 521,395 75,124 Banco Bilbao Vizcaya Argentaria SA 521,395 5,261,860 Grifols SA ADR 208,907 6,854,239 International Consolidated Airlines Group SA (NON) 1,213,023 10,843,784 Sweden (2.8%) Assa Abloy AB Class B 219,317 13,071,564 Com Hem Holding AB (NON) 1,171,757 9,507,768 Intrum Justita AB 190,864 5,361,804 Taiwan (0.7%) Taiwan Semiconductor Manufacturing Co., Ltd. ADR 287,447 6,749,256 United Arab Emirates (0.7%) Dubai Islamic Bank PJSC (NON) 4,206,680 7,092,938 United Kingdom (20.0%) Associated British Foods PLC 289,539 12,096,411 AstraZeneca PLC 348,477 23,891,624 BAE Systems PLC 927,030 7,187,323 Compass Group PLC 703,105 12,211,412 Fiat Chrysler Automobiles NV (NON) 494,581 8,041,220 Genel Energy PLC (NON) 677,771 4,727,637 Kingfisher PLC 1,877,652 10,595,881 Liberty Global PLC Ser. C (NON) 123,400 6,146,554 Metro Bank PLC (acquired 1/15/14, cost $2,770,188) (Private) (F) (RES) (NON) 130,140 2,741,305 Persimmon PLC 539,023 13,290,598 Prudential PLC 715,831 17,724,125 Regus PLC 2,782,494 8,980,483 Shire PLC 137,802 10,958,062 St James's Place PLC 616,966 8,536,935 Telecity Group PLC (S) 629,273 8,163,730 Thomas Cook Group PLC (NON) 4,902,133 10,558,616 TSB Banking Group PLC (NON) 1,537,087 7,625,115 Vodafone Group PLC 4,250,730 13,891,562 WPP PLC 592,758 13,442,808 United States (1.8%) Google, Inc. Class C (NON) 16,396 8,985,008 Tyco International PLC 211,518 9,107,965 Total common stocks (cost $873,248,038) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 1.000%, September 30, 2019 (i) $116,000 $114,411 2.125%, December 31, 2021 (i) 14,000 14,465 1.000%, May 31, 2018 (i) 385,000 386,725 2.625%, August 15, 2020 (i) 12,000 12,758 Total U.S. treasury Obligations (cost $528,359) SHORT-TERM INVESTMENTS (3.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) Shares 8,575,601 $8,575,601 Putnam Short Term Investment Fund 0.09% (AFF) Shares 18,149,494 18,149,494 SSgA Prime Money Market Fund Class N 0.02% (P) Shares 990,000 990,000 U.S. Treasury Bills with effective yields ranging from 0.02% to 0.03%, April 16, 2015 $489,000 488,996 U.S. Treasury Bills with an effective yield of 0.01%, April 2, 2015 210,000 210,000 U.S. Treasury Bills with an effective yield of 0.02%, April 23, 2015 (SEGSF) 221,000 220,997 U.S. Treasury Bills with an effective yield of 0.03%, April 9, 2015 (SEGSF) 480,000 479,997 U.S. Treasury Bills with an effective yield of 0.10%, July 23, 2015 (SEGSF) 30,000 29,996 U.S. Treasury Bills with an effective yield of 0.01%, May 14, 2015 (SEGSF) 670,000 669,993 U.S. Treasury Bills with effective yields ranging from 0.01% to 0.02%, May 21, 2015 (SEGSF) 1,515,000 1,514,973 Total short-term investments (cost $31,330,041) TOTAL INVESTMENTS Total investments (cost $905,106,438) (b) FORWARD CURRENCY CONTRACTS at 3/31/15 (aggregate face value $266,950,055) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Canadian Dollar Buy 4/15/15 $8,322,454 $8,811,392 $(488,938) Euro Buy 6/17/15 2,856,889 2,972,757 (115,868) Hong Kong Dollar Sell 5/20/15 258,593 258,544 (49) Swiss Franc Buy 6/17/15 13,163,841 13,373,776 (209,935) Citibank, N.A. Australian Dollar Sell 4/15/15 3,059,245 3,124,682 65,437 Danish Krone Buy 6/17/15 16,570,840 17,220,163 (649,323) Japanese Yen Sell 5/20/15 11,166,144 11,202,377 36,233 Credit Suisse International Australian Dollar Sell 4/15/15 2,474,444 2,793,270 318,826 Euro Sell 6/17/15 9,241,780 9,652,554 410,774 New Zealand Dollar Sell 4/15/15 5,848,994 6,121,863 272,869 Norwegian Krone Sell 6/17/15 2,512,206 2,624,968 112,762 Swiss Franc Buy 6/17/15 16,657,325 16,942,921 (285,596) Deutsche Bank AG Australian Dollar Sell 4/15/15 1,395,485 1,470,657 75,172 British Pound Buy 6/17/15 4,258,854 4,728,728 (469,874) Euro Sell 6/17/15 15,721,283 16,421,881 700,598 New Zealand Dollar Sell 4/15/15 6,923,206 7,068,673 145,467 HSBC Bank USA, National Association British Pound Sell 6/17/15 7,950,010 8,238,203 288,193 Euro Sell 6/17/15 10,248,397 10,701,275 452,878 JPMorgan Chase Bank N.A. Canadian Dollar Buy 4/15/15 2,678,052 2,873,856 (195,804) Euro Sell 6/17/15 13,179,985 13,768,288 588,303 Japanese Yen Buy 5/20/15 1,343,772 1,341,099 2,673 Norwegian Krone Sell 6/17/15 3,048,735 3,185,230 136,495 Singapore Dollar Sell 5/20/15 4,190,494 4,300,580 110,086 South Korean Won Sell 5/20/15 18,829,607 19,207,404 377,797 Swedish Krona Buy 6/17/15 1,462,458 1,508,021 (45,563) Swiss Franc Buy 6/17/15 13,667,467 13,870,003 (202,536) State Street Bank and Trust Co. Euro Sell 6/17/15 11,664,140 12,180,555 516,415 Israeli Shekel Buy 4/15/15 5,544,136 5,591,101 (46,965) Swiss Franc Buy 6/17/15 15,160,693 15,421,195 (260,502) UBS AG British Pound Sell 6/17/15 607,878 857,341 249,463 Euro Sell 6/17/15 14,645,995 15,229,455 583,460 Swiss Franc Buy 6/17/15 13,653,944 13,887,243 (233,299) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2014 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,004,195,812. (b) The aggregate identified cost on a tax basis is $905,257,531, resulting in gross unrealized appreciation and depreciation of $147,091,166 and $43,324,212, respectively, or net unrealized appreciation of $103,766,954. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $3,273,538, or 0.3% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $1,617,967 $214,682,175 $198,150,648 $6,865 $18,149,494 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $8,575,601, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $8,147,102. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 109,000 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. At the close of the reporting period, the fund maintained liquid assets totaling $1,180,411 to cover certain derivative contracts and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Consumer discretionary 19.3% Financials 18.1 Industrials 13.6 Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,063,351 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,362,443 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $873,994 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $— $43,562,513 $— Belgium — 17,295,977 — Brazil — — 532,233 Canada 8,761,870 — — China 7,370,486 27,565,183 — France — 135,693,002 — Germany — 50,848,562 — India — 18,871,695 — Ireland — 27,312,108 — Italy — 33,795,120 — Japan — 203,865,858 — Netherlands — 40,802,779 — New Zealand — 13,031,527 — Norway — 12,761,791 — Singapore — 18,101,697 — South Korea — 18,713,176 — Spain 6,854,239 30,738,559 — Sweden — 27,941,136 — Taiwan 6,749,256 — — United Arab Emirates — 7,092,938 — United Kingdom 6,146,554 191,923,542 2,741,305 United States 18,092,973 — — Total common stocks U.S. treasury obligations — 528,359 — Short-term investments 19,139,494 12,190,553 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $2,239,649 $— Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$5,443,901	$3,204,252 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$326,400,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: Forward currency contracts# $— $101,670 $1,115,231 $921,237 $741,071 $1,215,354 $516,415 $832,923 $5,443,901 Total Assets $— $101,670 $1,115,231 $921,237 $741,071 $1,215,354 $516,415 $832,923 $5,443,901 Liabilities: Forward currency contracts# 814,790 649,323 285,596 469,874 — 443,903 307,467 233,299 3,204,252 Total Liabilities $814,790 $649,323 $285,596 $469,874 $— $443,903 $307,467 $233,299 $3,204,252 Total Financial and Derivative Net Assets $(814,790) $(547,653) $829,635 $451,363 $741,071 $771,451 $208,948 $599,624 $2,239,649 Total collateral received (pledged)##† $(484,000) $(389,994) $661,244 $170,000 $528,359 $690,000 $— $532,107 Net amount $(330,790) $(157,659) $168,391 $281,363 $212,712 $81,451 $208,948 $67,517 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam International Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
